JOHN R. McCOY, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.McCoy v. CommissionerDocket No. 6538.United States Board of Tax Appeals4 B.T.A. 1058; 1926 BTA LEXIS 2109; September 25, 1926, Decided *2109 M. L. Roberts, Esq., for the petitioner.  D. D. Shepard, Esq., for the respondent.  LANSDON *1058  LANSDON: The Commissioner asserts a deficiency in income tax for the year 1921 in the amount of $151.50.  The petitioner alleges that the Commissioner erred in disallowing a loss claimed to have been sustained in the sale of a house.  To decide the questions involved, the Board must determine whether the transaction in which the house in controversy was acquired was entered into for profit and, if so, whether the sale of such property in the taxable year resulted in gain or loss.  In the state of the record it is not necessary to determine whether the residence was acquired in a transaction entered into for profit.  The property was acquired subsequent to March 1, 1913, but the petitioner has furnished no satisfactory evidence of cost.  Substantial improvements, estimated to have cost $6,000, were made, but at some date not disclosed by the record.  We are not advised as to the nature of the building.  Lacking practically all the data necessary to the computation of gain or loss resulting from the sale of a residential property acquired subsequent to March 1, 1913, we*2110  are without any basis for disturbing the determination of the Commissioner.  Judgment for the Commissioner.